Claimant filed a claim for two thousand seven hundred ninetyfive and 00/100 ($2,795.00) dollars, but on a hearing it was agreed between claimant and the attorneys for the State, that the amount due claimant was one thousand five hundred five and 00/100 ($1,505.00) dollars. The State admits that claimant is entitled to an award for the latter amount. There is no controversy as to claimant’s right to recover in this case; the identical question having been passed upon by this Court in re: The Chicago and Alton Railway Company v. State of Illinois, 2 Ct. of Cl. R. 249. It is the judgment of the Court that claimant is entitled to an award amounting to one thousand five hundred five and 00/100 ($1,-505.00) dollars.